UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrantý Filed by a Party other than the Registranto Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement ý Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 ULURU Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): ý No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: ULURU Inc. Announces Adjournment of Annual Meeting of Stockholders Addison, Texas, June 1, 2011; ULURU Inc. (NYSE AMEX: ULU) (“ULURU” or the “Company”) held its annual meeting of stockholders (the “Annual Meeting”) today.The proposals considered at the Annual Meeting are described in detail in the Company’s definitive proxy statement for the Annual Meeting as filed with the Securities and Exchange Commission on April 20, 2011 (the “Proxy”).As of April 4, 2011, the record date, 87,341,709 shares of common stock were eligible to vote. The Company’s stockholders voted today to approve the first and second proposals found in the Proxy.To permit additional time to solicit stockholder votes for the third proposal in the Proxy, the Annual Meeting was then adjourned until Thursday, June 16, 2011 at 10:00 a.m. (Central Standard Time) and scheduled to reconvene at that time at the offices of ULURU Inc., 4452 Beltway Drive, Addison, TX 75001.At that meeting, a stockholder vote on Proposal 3 regarding the charter amendment will take place. Stockholders are urged to read the Proxy and other relevant documents filed with the SEC. The Company’s stockholders voted at the Annual Meeting to approve the election of Messrs. Crouse, Davis, Gray, and Stone to serve as the Company’s directors and the appointment of Lane Gorman Trubitt, PLLC to serve as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2011.The results of the stockholder votes on the other proposals which were considered and voted upon at the Annual Meeting will be released in a separate 8-K filing. About ULURU Inc. ULURU Inc. is a specialty pharmaceutical company focused on the development of a portfolio of wound management and oral care products to provide patients and consumers improved clinical outcomes through controlled delivery utilizing its innovative Nanoflex® Aggregate technology and OraDisc™ transmucosal delivery system. For further information about ULURU Inc., please visit our website at www.uluruinc.com.For further information about Altrazeal®, please visit our website at www.altrazeal.com. Available Information ULURU Inc.’s filings with the Security and Exchange Commission, press releases, earnings releases, and other financial information are available on its website at www.uluruinc.com.
